Citation Nr: 9905115	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-48 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent, which was 
assigned in conjunction with the initial grant of service 
connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which awarded 
entitlement to service connection for PTSD and which assigned 
a 10 percent rating evaluation effective as of October 19, 
1995.  The veteran filed a notice of disagreement as to the 
assigned rating evaluation and perfected a substantive 
appeal.

In his notice of disagreement dated in August 1996, the 
veteran indicated that he seeks entitlement to service 
connection for alcoholism, secondary to his service connected 
PTSD disability.  The Board does not have jurisdiction of 
this issue, as it has not been adjudicated by the RO.  This 
issue is, therefore, referred to the RO for appropriate 
action.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for PTSD is well grounded, in that he has 
presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).


The Board notes that VA's Schedule for Rating Disabilities 
(Schedule) relating to mental disorders was amended effective 
November 7, 1996, during the pendency of this claim.  A 
review of the veteran's claims folder reveals that the RO has 
not had the opportunity of reviewing the veteran's claim in 
conjunction with the revised criteria nor has the veteran 
been informed of the new rating criteria.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  

Additionally, in view of the revised rating criteria, the 
Board is of the opinion that a contemporaneous and thorough 
VA examination is warranted.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  In a recent decision the United States Court of 
Veterans Appeals (Court) held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).
Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The RO should furnish the veteran the 
appropriate release of in formation forms 
in order to obtain copies of any private 
and VA medical records pertaining to 
current treatment for his psychiatric 
illness.  The RO should then obtain all 
records that are not on file.  The 
veteran should be informed that he has 
the opportunity to submit any additional 
evidence and arguments in support of his 
claims. 

2.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the nature and severity of his service 
connected PTSD.  The examiner must be 
provided with the veteran's claims folder 
in conjunction with the examination.  The 
examiner should be furnished with a copy 
of the revised rating criteria, which 
became effective on November 7, 1996.  
The examiner is requested to assign a 
Global Assessment of Functioning Score 
and furnish an interpretation of that 
score.  All appropriate tests and studies 
should be accomplished at this time.  The 
psychiatrist should elicit from the 
veteran a detailed occupational.  The 
examiner should provide an opinion as to 
the extent the veteran's service-
connected PTSD interferes with his 
ability to obtain and maintain 
substantially gainful employment. A 
complete rationale for any opinions and 
conclusions expressed should be included 
in the examination report.

3.  Thereafter, the RO should re-
adjudicate the issue in appellate status, 
to include consideration of both the old 
and the revised rating criteria and 
staged ratings as set forth in the 
Fenderson case.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, to 
include the revised rating criteria for 
mental disorders and an opportunity to 
respond.

Thereafter, the case should thereafter be returned to the 
Board for further consideration, as appropriate.  The 
purposes of this REMAND is to obtain additional information, 
and to ensure compliance with due process considerations.  
The Board intimates no opinion as to the ultimate disposition 
thereof.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


